Title: From James Madison to Thomas Jefferson, 25 January 1806
From: Madison, James
To: Jefferson, Thomas


                    
                        (copy)
                        Department of State 25 Jany. 1806
                    
                    The Secretary of State, to whom the President has been pleased to refer the resolution of the Senate, dated on the 10th inst. has the honor to make the following report.
                    The most important of the principles interpolated into the law of Nations, is that which appears to be maintained by the British Government, & its prize Courts, that a trade opened to neutrals by a Nation at war, on account of the war, is unlawful. This principle has been relaxed, from time to time, by orders, allowing, as favors to neutrals, particular branches of trade, disallowed by the general principle; which orders, have also, in some instances, extended the modifications of the principle beyond its avowed import.
                    In like manner, the last of these orders, bearing date the 24th. of June 1803, has incorporated with the relaxation a collateral principle which is itself an interpolation, namely that a Vessel on a return voyage, is liable to capture by the circumstance of her having on the outward voyage, conveyed contraband articles to an enemy’s port. How far a like penalty attached by the same order to the circumstance of a previous communication with a blockaded port, would likewise be an interpolation, may depend upon the construction under which that part of the order has been or is to be carried into execution.
                    The general principle, first above stated, as lately applied to reexportations of articles imported into neutral Countries from hostile Colonies, or vice versa, by considering the reexportation in many cases, as a continuation of the original voyage, forms another interpolation, deeply affecting the trade of neutrals. For a fuller view of this and some other interpolations, reference may be had to the documents, communicated with the Message to Congress of the 17th. instant.
                    The British principle, which makes a notification to foreign governments of an intended blockade, equivalent to the notice required by the law of Nations, before the penalty can be incurred, and that which subjects to capture Vessels arriving at a port, in the interval between a removal and return of the blockading force; are other important deviations from the code of public law.
                    Another unjustifiable measure is, the mode of search practised by British Ships, which instead of remaining at a proper distance from the vessel to be searched, and sending their own boat with a few men for the purpose, compel the Vessel to send her papers in her own boat, and sometimes with great danger from the condition of the boat & the state of the weather.
                    
                    To these instances, without adverting to others of an inferior or less definite character, in the practice of Great Britain, must be added the assumed right to impress persons from American Vessels, sailing under the American flag on the high seas. An explanation of this practice will be found in the extract from the instructions to Mr. Monroe, communicated with the Message of the President above referred to.
                    Among the interpolations introduced by the French Government is a decree dated 6th. June 1805 (18 prairial, 13 Year) importing that every privateer of which two thirds of the crew should not be natives of England, or subjects of a power the enemy of France, shall be considered as pirates. Another is evidenced by the result of an application made by the Deputy Consul of the United States at Cadiz, through the French Consul, to Admiral Villeneuve, for the liberation of some seamen of the United States who were on board the French Fleet under his Command: The answer of the Admiral, dated the 29th. August last (11 Fructidor 13 Year) states that “a decision of his Imperial and Royal Majesty provides that every foreigner found on board the Vessels of war or of Commerce of the enemy is to be treated as a prisoner of war, and can have no right to the protection of the Diplomatic and Commercial Agents of his Nation.”
                    Other unjustifiable innovations on the law of Nations are exemplified in the Decree of General Ferrand lately passed at the City of St. Domingo, a translation of which is annexed.
                    The irregular mode of search above described is also practised by the Cruisers of France and Spain.
                    The Cruizers of the two latter powers have harrassed the Commerce of the United States in various other forms, but as it is not known or believed that their Conduct has been prescribed or sanctioned by the public authority of their respective Nations, they are not considered as falling within the purview of the resolution of the Senate. All which is respectfully submitted.
                    
                        James Madison
                    
                